Citation Nr: 0737325	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected status post-surgical fracture L1-L2.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007; a transcript of the hearing is associated with the 
claims file.  At this hearing, the veteran submitted 
additional evidence consisting of VA treatment records dated 
in October 2005.  See 38 C.F.R. § 20.1304 (2007).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  Therefore, the 
Board may properly consider such evidence in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service-connected back 
disability has increased in severity, and is, therefore, not 
appropriately compensated under the current rating evaluation 
of 30 percent.  The Board determines that a remand is 
necessary to schedule the veteran for another VA examination 
to determine the current nature and severity of her back 
disability.

At her June 2007 hearing, the veteran testified that she 
experiences pain that limits her activities to a greater 
degree than at her last VA examination in June 2005.  She 
also indicated a lack of endurance, in that she cannot do one 
thing or be in one position for an extended period.  Further, 
she stated that she has pain in her legs as a result of her 
back disorder.   
Although the veteran had subjective complaints with regard to 
her legs at her June 2005 VA examination, these complaints 
were not specifically evaluated.  Neurological disorders 
associated with spine disabilities are to be evaluated 
separately under the provisions of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1.  Additionally, the June 2005 VA examiner did not provide 
an opinion with regard to the DeLuca factors, that is, any 
additional functional limitations due to pain, weakness, 
fatigability, and lack of endurance.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Further, the veteran contends that her back disability 
includes degenerative arthritis and degenerative disc 
disease.  The Board observes that a March 2004 letter from 
Dr. R. M. to the veteran advised her of degenerative 
arthritis in her sacroiliac joints, and an April 2004 VA 
treatment record notes a provisional diagnosis of 
degenerative disc disease.  Therefore, another VA examination 
is warranted to evaluate the nature and severity of the 
veteran's back disability, to include the existence of 
degenerative arthritis and degenerative disc disease, as well 
as the presence of any neurological disorders and any 
additional limitation based on DeLuca factors.

The Board also notes that the most recent medical evidence of 
record relevant to the veteran's back disorder are June 2006 
VA treatment records.  Therefore, this remand will also 
provide opportunity for obtaining any additional VA treatment 
records relevant to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Any VA treatment records dated after 
June 2006 that are relevant to the 
veteran's back disability should be 
obtained. 

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of her service 
connected back disability.  The claims 
file should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  Further, in the report, the 
examiner should provide any diagnoses 
referable to the veteran's service 
connected back disability, to include 
the presence of any degenerative 
arthritis and degenerative disc disease 
and whether is at least as likely as 
not related to her service connected 
status post surgical fracture L1-2, and 
also address any additional functional 
limitations due to pain, weakness, 
fatigability, and lack of endurance.  
See Deluca, supra.  

The examiner should also ascertain the 
existence of any neurological 
disorders, claimed to be associated 
with the veteran's back disability.  
Should neurological disorders be 
present, the examiner should identify 
and describe them and indicate whether 
they are more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to the veteran's back disability and 
state a rationale for such opinion.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on her 
claim.  38 C.F.R. § 3.655 (2007). 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the July 2006 statement 
of the case.  If the claim remains 
denied, the veteran and her 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



